*326ON REHEARING.
Per Curiam.
The provision of the charter act that owners of adjacent property may be required to pay such proportion of the expense of paving as may be provided by ordinance and the provision of the ordinance that the abutting owners shall pay a reasonable proportion, not to exceed one-third of the cost of paving, have reference to the cost of the work as done and not to the amount due after the town’s proportion of the expense has been paid by a donation from an individual to the town council of “one-third of the cost * * * provided the town * * would have the road paved.”
A rehearing is denied.
All concur.